UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6499


SYLVESTER SINGLETARY,

                Petitioner - Appellant,

          v.

WARDEN JOSEPH MCFADDEN, Lieber Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:13-cv-00804-RBH)


Submitted:   August 12, 2014                 Decided:   August 20, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Singletary, Appellant Pro Se.   James Anthony Mabry,
Assistant  Attorney   General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvester     Singletary            seeks   to     appeal      the    district

court’s      order   accepting      the      recommendation          of   the      magistrate

judge as modified and denying relief on his 28 U.S.C. § 2254

(2012) petition.          The order is not appealable unless a circuit

justice      or   judge   issues    a     certificate       of    appealability.            28

U.S.C. § 2253(c)(1)(A) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El     v.    Cockrell,        537    U.S.      322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Singletary has not made the required showing.                            Accordingly,

we    deny   a    certificate      of   appealability,           deny     the      motion   to

appoint counsel, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3